Citation Nr: 0810258	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for onychomycosis of 
the bilateral feet.

2.  Entitlement to service connection for bilateral calluses 
of the 5th toes.

3.  Entitlement to service connection for puntate keratosis 
of the bilateral hands.

4.  Entitlement to an initial compensable rating for service-
connected tension headaches.  

5.  Entitlement to an increased initial rating for service-
connected degenerative changes of the right ankle, currently 
evaluated as 20 percent disabling and evaluated as 10 percent 
disabling prior to May 1, 2007.

6.  Entitlement to an increased initial rating for service-
connected left knee degenerative joint disease (DJD) with 
meniscal tear, currently evaluated as 20 percent disabling 
and evaluated as noncompensable prior to May 1, 2007.  

7.  Entitlement to an increased initial rating for service-
connected right knee patellofemoral syndrome, currently rated 
as 10 percent disabling and rated as noncompensable prior to 
May 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
2001.  He also had a prior unverified period of active 
service.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
onychomycosis of the toenails of both feet, calluses of the 
5th toes, and punctate keratosis of the bilateral hands.  
Service connection was granted for degenerative changes of 
the right ankle, tension headaches, and patellofemoral 
chondromalacia of the bilateral knees; a 10 percent 
evaluation was assigned for the right ankle and 
noncompensable evaluations were assigned for the bilateral 
knee disabilities and headaches, effective July 1, 2001.  

In a July 2007 rating decision, the RO in Montgomery, 
Alabama, which currently has jurisdiction of the appeal, 
granted increased ratings for service-connected left knee DJD 
with meniscal tear, right knee patellofemoral syndrome, and 
degenerative changes of the right ankle.  A 10 percent rating 
was assigned for the right knee disability and 20 percent 
ratings were assigned for the left knee and right ankle 
disabilities, effective May 1, 2007.  Despite the increased 
ratings granted by the RO, and for the reasons to be 
discussed more fully below, the veteran's appeal concerning 
these disabilities remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
onychomycosis of the bilateral feet is etiologically related 
to active service.  

2.  The evidence of record does not show that the veteran's 
bilateral calluses of the 5th toes are etiologically related 
to active service.  

3.  The evidence of record does not show that the veteran's 
puntate keratosis of the bilateral hands is etiologically 
related to active service.  

4.  The veteran's tension headaches are not manifested by 
characteristic prostrating attacks averaging one in two 
months over the last several months.

5.  Prior to May 1, 2007, the veteran's right ankle exhibited 
marked limitation of motion; there is no evidence showing 
ankylosis of the veteran's right ankle.  

6.  A November 2002 magnetic resonance imaging (MRI) of the 
veteran's left knee revealed a small radial tear in the 
discoid lateral meniscus.  

7.  The veteran's left knee is not manifested by ankylosis, 
severe recurrent subluxation or lateral instability, flexion 
limited to 15 degrees, or extension limited to 20 degrees or 
more.  

8.  Prior to May 1, 2007, the veteran's right knee did not 
exhibit recurrent subluxation or lateral instability, flexion 
limited to 45 degrees or less, or extension limited to 10 
degrees or more.  

9.  As of May 1, 2007, there is no evidence showing right 
knee ankylosis, moderate or severe recurrent subluxation or 
lateral instability, flexion limited to 30 degrees or less, 
or extension limited to 15 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for onychomycosis of 
the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for bilateral 
calluses of the 5th toes have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for puntate keratosis 
of the bilateral hands have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial compensable rating for 
service-connected tension headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

5.  The criteria for an initial evaluation of 20 percent, and 
no higher, for service-connected degenerative changes of the 
right ankle have been met prior to May 1, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5271 (2007).  

6.  The criteria for an initial evaluation greater than 20 
percent for service-connected degenerative changes of the 
right ankle have not been met as of May 1, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5271 (2007).  

7.  The criteria for an initial evaluation of 20 percent, and 
no higher, for service-connected left knee DJD with meniscal 
tear have been met prior to May 1, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258, 
5260 (2007).  

8.  The criteria for an initial rating greater than 20 
percent for service-connected left knee DJD with meniscal 
tear have not been met as of May 1, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258, 
5260 (2007).  

9.  The criteria for an initial compensable evaluation for 
service-connected right knee patellofemoral syndrome have not 
been met prior to May 1, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2007).  

10.  The criteria for an initial rating greater than 10 
percent for service-connected right knee patellofemoral 
syndrome have not been met as of May 1, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has onychomycosis of the 
bilateral feet, bilateral calluses of the 5th toes, and 
puntate keratosis of the bilateral hands as a result of 
active service.  See July 2003 NOD.  He asserts that these 
conditions were not present upon his entrance into service so 
that it only stands to reason that they originated from 
various training events, to include field exercises, forced 
marches, and physical fitness.  The veteran indicates that 
there are no records related to treatment for these 
conditions in his medical record because these conditions 
were treated by over-the-counter products.  See September 
2003 VA Form 9.  

The veteran's service medical records reveal that he was 
treated for lacerations to the third and fourth digits of his 
left hand in December 1981.  See medical record.  There is no 
reference to complaint of, or treatment for, problems with 
the skin of his hands, and each time the veteran reported 
skin diseases on examination, he was noted to have tinea 
versicolor.  See November 2000 report of medical history; 
August 1984 report of medical history; see also June 1980 
report of medical examination and December 1983 health 
record.  Nor is there any reference to complaint of, or 
treatment for, onychomycosis of the bilateral feet or 
bilateral calluses of the 5th toes, though bilateral chronic 
plantar scaling was noted on one occasion in August 1994 and 
the veteran reported foot trouble in November 2000 
(ultimately noted to be bilateral ankle pain).  See August 
1994 report of medical examination; November 2000 report of 
medical history.  During an undated separation examination, 
there is no reference to problems involving the veteran's 
hands, feet or skin, though his tattoos were reported.  See 
report of medical examination.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in March 2002, at which time the 
VA examiner noted that there were no outpatient records for 
review.  The veteran did not report any problems with 
onychomycosis of the bilateral feet, bilateral calluses of 
the 5th toes, or puntate keratosis of the bilateral hands, 
though he did report problems with tinea versicolor.  In 
pertinent part, physical examination revealed scattered 
hyperpigmented plaques of the skin, callous formation of the 
metatarsal heads of the fifth toe of the bilateral feet, 
thickened, dry skin of the bilateral heels, discolored and 
dystrophic nails of the bilateral feet, one through five, and 
increased moisture and maceration of the web space between 
the fourth and fifth toes of the bilateral feet.  The veteran 
was diagnosed with tinea versicolor, bilateral tinea pedis 
and bilateral onychomycosis (both presently untreated) and 
punctate keratosis of the bilateral hands.  No opinion on 
etiology was provided.  Post-service medical evidence does 
not indicate the veteran has received treatment for 
onychomycosis, bilateral calluses of the 5th toes, or 
punctate keratosis of the bilateral hands.  See VA treatment 
records.  

At this juncture, the Board notes that onychomycosis is 
defined as tinea unguium, which in turn is defined as tinea 
involving the nails in which the invasion is restricted to 
white patches or pits on the nail surface or the lateral or 
distal edges of the nails are first involved, followed by 
establishment of the infection beneath the nail plate.  Tinea 
versicolor is defined as a common, chronic, non-inflammatory 
and usually symptom-less disorder, characterized only by 
occurrence of multiple macular patches, of all sizes and 
shapes, varying from whitish in pigmented skin to fawn-
colored or brown in pale skin.  See Dorland's Illustrated 
Medical Dictionary 1178, 1714 (28th ed. 1994).  The Board 
notes that service connection for tinea versicolor was denied 
by the RO in the September 2002 rating decision, but the 
veteran did not initiate an appeal of this denial.  See July 
2003 NOD.  

The evidence of record does not support the veteran's claims 
for service connection.  As an initial matter, the Board does 
not find the veteran's statement regarding the presence of 
onychomycosis, calluses, and keratosis during service to be 
credible.  He has not described suffering from any specific 
symptoms during service.  Rather, he stated only that he did 
not seek treatment for these conditions during service 
because he was treating these conditions with over-the-
counter medication.  The service medical records reveal, 
however, that he sought treatment for a myriad of other 
problems during service, to include treatment for tinea 
versicolor.  Given the fact that the veteran sought treatment 
for other skin ailments, it strains credibility that he would 
not have sought treatment for or mentioned onychomycosis, 
calluses, and keratosis.  Of note, on separation examination 
in November 2000, clinical evaluation of the skin, feet, and 
upper extremities was normal.  The veteran gave a history of 
skin diseases, but this was described as tinea versicolor.

Moreover, barring the issue of service connection for 
versicolor, the veteran's claim for service connection did 
not include any reference to problems with his skin or 
toenails, and there is no reference to problems with his feet 
or hands.  See September 2001 VA Form 21-526.  Rather, the 
veteran was found to have onychomycosis, calluses and 
keratosis at the time of the March 2002 VA examination and 
the RO adjudicated claims for these conditions.  As the 
veteran was not noted to have any problems involving his 
hands, feet or skin at the time of his discharge from 
service, and in light of the fact that the veteran did not 
assert a claim for any of these conditions when he filed for 
service connection, the Board finds that the veteran's report 
that these conditions were present in service to be 
incredible.  

In addition to the lack of credible in-service evidence that 
the veteran was treated for onychomycosis, calluses and/or 
keratosis, there is no competent medical evidence of record 
to establish that any of these conditions, first noted in 
March 2002, are etiologically related to service.  Nor has 
the veteran described suffering from any continuity of 
symptoms since service.  In the absence of such evidence, 
service connection is not warranted and the claims must be 
denied.  See 38 C.F.R. § 3.303 (2007).  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, staged ratings have been 
assigned for service-connected degenerative changes of the 
right ankle, left knee DJD with meniscal tear, and right knee 
patellofemoral syndrome, as will be discussed below.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).

Service connection for tension headaches was granted by 
analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Service connection for right and left knee patellofemoral 
chondromalacia was also granted by analogy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Noncompensable 
evaluations were assigned for each of these disabilities 
effective July 1, 2001.  See September 2002 rating decision.  
Evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted. 38 C.F.R. 
§ 4.20 (2007).  The September 2002 rating decision also 
granted service connection for degenerative changes of the 
right ankle, and a 10 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective July 1, 2001.  

As noted above, the RO subsequently granted increased rating 
for the veteran's bilateral knee and right ankle 
disabilities.  A 20 percent evaluation was assigned for 
degenerative changes of the right ankle pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5271.  The veteran's left 
knee disability was recharacterized as DJD with meniscal tear 
and a 20 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5258.  The right 
knee disability was recharacterized as patellofemoral 
syndrome and a 10 percent evaluation was assigned by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The effective 
date assigned for each was May 1, 2007.  See July 2007 rating 
decision.  

The Board notes that in granting the increased ratings for 
the veteran's right ankle and left knee, the RO found that 
the veteran's appeal had been satisfied.  The rationale 
employed by the RO was that it had assigned the maximum 
rating possible under diagnostic codes 5010 and 5271 (right 
ankle) and 5003 and 5258 (left knee).  The Board must 
determine, however, whether the veteran is entitled to an 
increased rating for the time period prior to May 1, 2007, 
and must also consider the other diagnostic criteria related 
to the ankle and knee to determine whether an increased 
rating is warranted as of May 1, 2007.  In light of the 
foregoing, the Board will determine whether the veteran is 
entitled to ratings in excess of those initially assigned 
between July 1, 2001 and April 30, 2007, and increased 
ratings in excess of those currently assigned as of May 1, 
2007.  

During the March 2002 VA C&P general medical examination, the 
veteran reported that he was not seen for headaches during 
service but would have them at various intervals during that 
time and that he would take Motrin or Aleve to relieve the 
symptoms.  He indicated that he believed his headaches were 
related to the sunlight; with exposure to bright light, a 
headache would often develop in the forehead area lasting a 
minimum of 15 minutes, with relief with rest and medication.  
The veteran indicated that he was having more frequent 
headaches due to the increased stress of his job.  He 
reported that the last headache occurred two weeks prior, 
lasted about 15 minutes, and resolved after lying down.  The 
veteran reported light sensitivity but denied nausea, 
vomiting and noise sensitivity.  

The veteran also reported doing a lot of running in the 
military with constant motion, which would often result in 
popping of the knees with slight, usually dull, pain.  He 
denied any swelling, giving way, or a locking sensation.  The 
veteran denied using a cane or crutch but reported buying a 
brace.  The veteran also reported a loss of mobility of his 
right ankle as a result of running.  He noted swelling in the 
right ankle but was unsure if he had a fracture, though he 
stated it was determined that he possibly had a healed 
fracture and it was arthritis of the ankle.  The veteran 
pointed to the anterior malleolus area and indicated 
tenderness there at intervals and swelling with prolonged 
standing.  

Physical examination revealed negative straight leg raises, 
full extension of the bilateral knees, flexion to 120 
degrees, bilaterally, and audible crepitance with range of 
motion of the knees.  Neurological examination revealed that 
the veteran was ambulatory with a slight limp performing heel 
raises.  The veteran indicated slight discomfort in the right 
ankle but was able to do toe raises and tandem walking.  
Strength testing was 5/5 for the lower extremities.  X-rays 
showed no interval change or evidence of degenerative change, 
bone destruction, narrowing of the joint space, or joint 
effusion in the bilateral knees and no evidence of 
degenerative change, bone destruction, narrowing of the joint 
space, or soft tissue abnormality in the right ankle.  The 
veteran was diagnosed with tension headache, patellar femoral 
syndrome of the bilateral knees, and multiple right ankle 
sprains.  The examiner noted that the veteran's headaches 
persist at intervals and that he takes over-the-counter 
medication with minimal relief reported, that the veteran's 
knee conditions are unresolved with crepitance with range of 
motion, and that the veteran reported intermittent pain of 
the ankle area at intervals with intermittent edema.  

The veteran also underwent a VA C&P joints examination in 
March 2002 specific to his knees and ankle.  The veteran 
denied injections or surgical interventions on the bilateral 
knees.  He reported that the pain in the right knee was 
greater than in the left, mainly with running, on long walks, 
or going up and down stairs.  The veteran indicated that the 
pain is mainly anterior in nature, especially in the morning 
and with occasional cracking, popping and swelling, but no 
giving way.  The veteran reported that his left knee pain was 
more posterior in nature.  He also indicated that his ankle 
hurt and was swollen about 95 percent of the time.  The 
veteran reported multiple twisting injuries to both ankles 
and no specific trauma.  He also reported some dull pain in 
the medial and posterior aspects of his foot.  

Physical examination revealed palpable pop and grind on the 
anterior aspect of the veteran's right knee, which recreated 
his discomfort.  The veteran had no medial or lateral joint 
line and no significant swelling.  His anterior cruciate 
ligament (ACL), posterior cruciate ligament (PCL), medial 
collateral ligament (MCL) and radial collateral ligament 
(RCL) were all intact and McMurray's sign was negative.  The 
right knee had full range of motion from zero to 145 degrees; 
left knee range of motion was also zero to 145 degrees with 
mild pop and crepitance but no swelling on mediocollateral or 
lateral collateral.  Left knee ACL and PCL were intact and 
McMurray's sign was negative.  The examiner noted moderate 
effusion of the right ankle.  The examiner further noted 
mainly anterior pain with palpation, which is where most of 
the swelling was, though global in nature.  Range of motion 
was limited with dorsiflexion of five degrees, plantar 
flexion of 35 degrees, inversion of 10 to 15 degrees and 
eversion of five to 10 degrees.  Pain was maximum on 
dorsiflexion, there was a negative drawer sign, and the 
veteran was distally intact neurovascularly.  

X-rays of the bilateral knees showed no specific 
abnormalities or degenerative arthritis.  His right ankle had 
some anterior osteophytic changes present but no significant 
degenerative changes in regards to loss of ankle joint height 
space.  The veteran was diagnosed with right moderate 
patellofemoral chondromalacia, left mild anterior knee pain 
consistent with patelloformal chondromalacia, and right ankle 
pain with loss of range of motion with x-ray changes of 
anterior osteophytes of the distal tibial region.  The 
examiner further indicated that the veteran was left with 
moderate swelling of his right ankle.  

VA treatment records reveal that the veteran was seen for the 
first time in October 2001 with complaint of off and on knee 
and ankle pain.  Extremity examination showed mild bilateral 
crepitus of the knees and slight swelling of the right ankle.  
Range of motion appeared normal, there was no edema or 
cyanosis, and peripheral pulsations were good.  The examining 
physician prescribed ibuprophen for the veteran's knees and 
scheduled him for x-rays; he indicated that the veteran would 
continue taking Advil and ibuprophen for his right ankle 
pain.  In March 2003, the veteran was seen for a routine 
follow-up appointment.  He reported continuing pain and 
swelling in his right ankle and left knee pain, both 
gradually getting worse.  The veteran indicated that he 
continued to take over-the-counter medication for pain 
control and seemed satisfied with it (Advil and Aleve).  
Physical examination revealed no swelling in the left knee 
but some tenderness on the lateral aspect.  Range of motion 
seemed normal.  The right ankle had moderate swelling.  The 
veteran was assessed with arthritis but advised to continue 
exercises, especially low impact type such as riding a 
stationary bike or swimming.  See group practice notes.  

In May 2003, the veteran reported right ankle pain, treated 
with nonsteroidal anti-inflammatory drugs (NSAIDs) and 
injection.  He indicated that the injections lasted two to 
three weeks, that the NSAIDs only occasionally helped, and 
that the pain was worse with increased standing or motion.  
Physical examination revealed mild swelling over the medial 
aspect of the right ankle over the tibiotalar joint, 
tenderness with extreme dorsiflexion, anteriorly, and pain to 
palpation about the anterior ankle joint (negative pain with 
subtalar motion).  The veteran was neurovascularly intact 
distally.  X-ray examination revealed mild tibiotalar 
arthritis with anterior spurring.  The veteran was set up for 
a right ankle arthroscopy, which was subsequently cancelled.  
See May 2003 and June 2003 orthopedic surgery notes.  The 
Board notes that there are no VA records related to treatment 
for headaches.  

The veteran underwent another VA C&P joints examination in 
May 2007.  He reported an increasing sharp pain in his right 
ankle with swelling and over the last couple of years.  The 
veteran indicated that his current treatment included 
medication (NSAIDs) and bracing.  More specifically, the 
veteran reported taking Aleve with partial relief and 
indicated that the brace helps with instability but not pain 
or swelling.  The veteran also reported a stabbing pain in 
the left knee and more stiffness bilaterally over the last 
few years.  As with his ankle, the veteran reported current 
treatment in the form of medication (NSAIDs) and a brace.  He 
indicated taking Aleve with partial results and occasionally 
wearing a brace on the left knee with limited results.  

The veteran denied hospitalization or surgery, trauma to the 
joints, neoplasm, and the need of assistive aids for walking.  
He reported functional limitations on standing because he is 
unable to stand for more than a few minutes, and functional 
limitations on walking because he is only able to walk one 
quarter of a mile.  The veteran also reported that his left 
knee and right ankle will give way and are unstable and also 
indicated that he has pain, stiffness and weakness in his 
knees and right ankle.  He denied episodes of dislocation, 
subluxation and locking, but reported repeated effusion, 
swelling and tenderness of his ankle and knees.  The veteran 
indicated that the condition did not affect motion but that 
he had severe, weekly flare-ups of joint disease, which cause 
75 percent further impairment in function, last less than one 
hour, and occur a couple of times per week.  

The veteran's gait was described as antalgic but there was no 
evidence of abnormal weight bearing.  Range of motion testing 
revealed active and passive range of motion of the right knee 
from zero to 105 degrees with pain beginning at 105 degrees; 
active and passive range of motion of the left knee from zero 
to 110 degrees with pain beginning at 110 degrees; active and 
passive dorsiflexion of the right ankle from zero to five 
degrees with pain beginning at five degrees; and passive and 
active plantar flexion of the right ankle from zero to 30 
degrees with pain beginning at 30 degrees.  There was no loss 
of a bone or part of a bone or joint ankylosis.  The examiner 
noted crepitus and painful movement of the bilateral knees 
but no mass behind the knee, clicks or snaps, grinding, 
instability, patellar or meniscus abnormality, other tendon 
or bursa, or other knee abnormality.  The examiner also noted 
edema and painful movement of the right ankle but no 
instability, tendon abnormality or angulation.  

The examiner reported that a November 2002 MRI of the 
veteran's left knee contained an impression of discoid 
lateral meniscus with small radial tear; fluid seen under the 
iliotibial tendon (may be seen in the setting of iliotibial 
band syndrome, but is nonspecific); small Baker's cyst; and 
small tibial enchondroma.  A November 2002 MRI of the right 
ankle contained an impression of pseudoarticulation within 
the posterolateral aspect of the talus extending into the 
posterior facet of the subtalar joint, compatible with an 
accessory ossicle or old fracture; and marked associated 
degenerative changes, which abut both the pseudoarticulation 
and the posterior facet.  X-rays taken in May 2007 showed 
irregular sclerosis in the talar neck of the right ankle, 
suggestive of prior trauma, and linear sclerosis in the talar 
dome, may represent mild osteonecrosis.  The joint spaces 
were well-preserved and the impression made was evidence of 
remote trauma to the right ankle.  X-rays of the bilateral 
knees showed normal joint spaces, no osteophytes, and no 
joint effusion.  The impression was no significant 
abnormality.  

The veteran was diagnosed with right ankle DJD and the 
examiner noted significant effects on occupational activities 
in that the veteran has decreased mobility and problems with 
lifting and carrying, and severe effects on exercise and 
sports.  The left knee diagnosis was meniscal tear and DJD 
with significant effects on occupation due to decreased 
mobility, problems with lifting and carrying, and pain, and 
severe effect on exercise and sports.  The veteran was also 
diagnosed with right knee patellofemoral syndrome, which also 
had significant effects on the veteran's occupation due to 
decreased mobility and problems with lifting and carrying.  
There was only moderate effect on exercise and sports.  

The veteran underwent a miscellaneous neurological disorders 
examination in May 2007.  He reported intermittent, sharp 
headaches that can be frontal or occipital, photosensitivity, 
and occasional nausea, but denied vomiting, syncope or 
seizures.  The veteran indicated no current treatment for 
this condition and denied a history of hospitalization, 
surgery or trauma to the central nervous system (CNS).  

The veteran indicated that during the past 12 months, he had 
headaches two to three times per month, but denied being 
treated with continuous medication.  He reported that less 
than half of the attacks are prostrating and indicated that 
the usual duration of a headache is hours.  Motor examination 
revealed normal strength, muscle tone and muscle bulk.  
Sensory examination revealed normal light touch, pin prick 
and position sense.  Mental status, fundoscopic and 
cerebellar examination were normal, all cranial nerves were 
intact, reflexes were normal, there was no evidence of 
chorea, and no carotid bruits.  The veteran was diagnosed 
with tension headaches and the examiner indicated they have 
significant effect on the veteran's usually occupation due to 
pain, but no effects on usual daily activities.  

	


A.	Tension headaches

As noted above, the veteran's tension headaches are rated by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which 
provides the rating criteria for migraines.  Pursuant to 
these diagnostic criteria, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
The maximum schedular rating of 50 percent is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic 
inadaptability.  

The evidence of record does not support the assignment of a 
compensable rating for the veteran's service-connected 
tension headaches.  During the March 2002 VA C&P general 
medical examination, the veteran's headaches were only noted 
to persist at intervals, and there was no indication that 
they resulted in prostrating attacks.  The Board acknowledges 
that during the May 2007 VA examination, the veteran reported 
headaches two to three times per month, of which less than 
half were found to be prostrating.  The Board acknowledges 
that the veteran indicated this condition caused significant 
effects on his usual occupation due to pain and that some of 
his headaches are prostrating.  However, this is not 
supported by the evidence of record.  Specifically, the 
veteran denied receiving any current treatment for the 
condition, which is reflected in the absence of medical 
documentation that he sought treatment, and also denied being 
treated with continuous medication.  In addition, he denied 
that his headaches have any effect on his usual daily 
activities.  The veteran's description of his headaches as 
prostrating is not credible.  In light of the foregoing, the 
symptoms associated with the veteran's service-connected 
tension headaches do not more nearly approximate the criteria 
for a 10 percent evaluation.  Consequently, the claim for 
increased rating is denied.  

	


B.	Right ankle

As noted above, the veteran's right ankle was initially rated 
solely under 38 C.F.R. § 4.71a, Diagnostic Code 5010 but is 
now rated in conjunction with 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2007).

The rating criteria provided for limitation of motion of the 
ankle is found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides a 10 percent evaluation for moderate 
limitation of motion of the ankle and a 20 percent evaluation 
for marked limitation of motion of the ankle.  Normal range 
of motion for the ankle is 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, 
Plate II (2007).  

The Board finds that the veteran met the criteria for a 20 
percent evaluation for his right ankle prior to May 1, 2007.  
His right ankle was slightly swollen when he was first 
treated by VA in October 2001 and again in March 2003, and 
though range of motion appeared normal during both visits, no 
measurements were provided.  The veteran's ankle was again 
noted to be swollen in May 2003 and was also found to have 
tenderness with extreme dorsiflexion, anteriorly.  Pain to 
palpation about the anterior ankle joint was also noted.  In 
addition to these findings, the veteran was only able to 
reach five degrees of dorsiflexion during the March 2002 VA 
C&P joints examination.  As normal dorsiflexion is to 20 
degrees, the limitation of motion exhibited by the veteran 
constitutes marked limitation of motion.  He also exhibited a 
10 degree limitation of plantar flexion.  For these reasons, 
the Board finds that the symptoms associated with the 
veteran's right ankle for the time period prior to May 1, 
2007 more nearly approximate the criteria for a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271 (2007).  

The evidence of record does not, however, support the 
assignment of a rating in excess of 20 percent either prior 
to, or as of, May 1, 2007.  The 20 percent evaluation is the 
maximum rating provided under Diagnostic Code 5271.  As such, 
an increased rating under these diagnostic criteria is 
impossible.  The Board has considered the other rating 
criteria pertinent to the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270, which provides the rating criteria for 
ankylosis of the ankle and is the only diagnostic code that 
provides ratings in excess of 20 percent, is not applicable 
to the instant case as there is no evidence showing that the 
veteran's ankle has ankylosis.  See VA treatment records; VA 
x-ray reports; March 2002 and May 2007 VA C&P examination 
reports; November 2002 MRI.  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
acknowledges the veteran's complaint of right ankle 
tenderness, swelling, stiffness, aching, numbness and pain.  
See March 2002 and May 2007 VA C&P examination reports.  The 
Board also acknowledges that the veteran exhibited maximum 
pain on dorsiflexion during the March 2002 and May 2007 VA 
C&P joints examination.  In this case, however, the 
assignment of a 20 percent rating contemplates the functional 
loss exhibited in his right ankle.  As such, a rating in 
excess of 20 percent is not warranted under 38 C.F.R. §§ 4.40 
and 4.45 pursuant to the guidelines set forth in DeLuca.  
Additionally, as mentioned, the veteran is currently at the 
maximum evaluation under Diagnostic Code 5271 and, even with 
painful motion and functional impairment, a higher evaluation 
is not available.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

	


C.	Bilateral knees

The veteran's bilateral knee disabilities were initially 
rated analogously to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which provides the rating criteria for limitation of flexion 
of the leg.  Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  

The veteran's left knee is now rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5258.  His right knee is 
now rated by analogy under 38 C.F.R. § 4.71, Diagnostic Code 
5257.  Diagnostic Code 5003 has been discussed in the section 
above.  Diagnostic Code 5258 provides the rating criteria for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint, and only 
provides a 20 percent evaluation.  Semilunar cartilage is 
defined externally as the meniscus lateralis articulationis 
genus (lateral meniscus) and internally as the meniscus 
medialis articulationis genus (medial meniscus).  See 
Dorland's Illustrated Medical Dictionary 273 (28th ed. 1994).  
Diagnostic Code 5257 provides the rating criteria for other 
impairments of the knee, with 10, 20 and 30 percent 
evaluations assigned for slight, moderate and severe 
recurrent subluxation or lateral instability, respectively.  

The other diagnostic criteria pertinent to the knee are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 and 
5263.  Several of the diagnostic codes, however, are simply 
not applicable to the veteran's service-connected knee 
disabilities as it is neither contended nor shown that his 
disabilities involve ankylosis of the knees (Diagnostic Code 
5256); any impairment of the tibia and fibula (Diagnostic 
Code 5262); or genu recurvatum (Diagnostic Code 5263).  See 
VA treatment records; VA C&P examination reports.  

Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  

		i.	Right knee

The evidence of record does not support the assignment of a 
compensable rating for the veteran's service-connected right 
knee disability prior to May 1, 2007 under Diagnostic Code 
5260.  First, there was no evidence of degenerative change, 
bone erosion, narrowing of the joint space, or joint effusion 
on x-rays taken in October 2001 and March 2002.  See VA 
records.  Secondly, the veteran did not exhibit the requisite 
limitation of flexion during the March 2002 VA C&P 
examinations so as to meet the criteria for a compensable 
rating.  See general medical examination report (flexion to 
120 degrees); joints examination report (flexion to 145 
degrees).  

Nor does the evidence support the assignment of a compensable 
rating for the right knee disability prior to May 1, 2007 
under the other available diagnostic criteria.  The veteran 
consistently denied any giving way and there was no evidence 
of subluxation, a dislocated or removed right semilunar 
cartilage, or limitation of extension so as to merit the 
assignment of a higher and/or separate compensable rating 
under Diagnostic Codes 5257, 5258, 5259 or 5261.  See VA 
treatment records; VA x-ray reports; VA C&P examination 
reports (denied giving way and locking; full extension).  As 
such, an increased rating is not warranted for the veteran's 
right knee disability between July 1, 2001 and April 30, 
2007.  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent as of May 1, 2007.  As 
noted above, the RO applied Diagnostic Code 5257 rather than 
Diagnostic Code 5260 in granting the 10 percent evaluation.  
See July 2007 rating decision.  Also noted above, ratings in 
excess of 10 percent under this diagnostic code require 
moderate (20 percent) or severe (30 percent) recurrent 
subluxation or lateral instability.  During the May 2007 VA 
examination, the veteran did not report any right knee giving 
way, instability, or episodes of dislocation, subluxation or 
locking, but indicated that he had pain, stiffness, weakness, 
effusion and inflammation.  In the absence of evidence of 
moderate recurrent subluxation or lateral instability, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257 as of May 1, 2007.  Nor is an increased 
and/or separate rating warranted under the other applicable 
diagnostic codes as there is no evidence of dislocated right 
knee semilunar cartilage (Diagnostic Code 5258) and the 
veteran has not exhibited the requisite limitation of flexion 
or extension under Diagnostic Codes 5260 and 5261.  See May 
2007 VA C&P examination report (right knee active and passive 
range of motion from 0 to 105 degrees).  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
acknowledges the veteran's complaint of right knee cracking, 
popping and occasional swelling during the March 2002 VA C&P 
joints examination.  The Board also acknowledges his 
complaint of right knee pain, stiffness, weakness, effusion 
and inflammation, and his report of an additional 75 percent 
further impairment in function during flare ups, during the 
May 2007 VA C&P joints examination.  In this case, however, 
even with consideration of the guidelines set forth in 
DeLuca, the veteran's right knee disability does not warrant 
an increased evaluation either prior to, or as of, May 1, 
2007 because his right knee range of motion was only slightly 
limited and there was no additional limitation of motion 
exhibited on repetitive use.  In addition, though the 
veteran's right knee caused decreased mobility and problems 
with lifting and carrying, there was only moderate effect on 
some daily activities.  In light of the foregoing, the Board 
finds that the ratings assigned during the periods in 
question contemplate the noted functional loss.  

		ii.	Left knee

The Board finds that the evidence of record supports the 
assignment of a 20 percent rating for the veteran's service-
connected left knee disability prior to May 1, 2007.  The 
November 2002 MRI report discussed above revealed, in 
pertinent part, a small radial tear in the discoid lateral 
meniscus.  This finding merits the assignment of a 20 percent 
rating under Diagnostic Code 5258.  A rating in excess of 20 
percent is not warranted prior to May 1, 2007 pursuant to the 
remaining applicable criteria as there is no evidence of 
severe recurrent subluxation or lateral instability 
(Diagnostic Code 5257), flexion limited to 15 degrees 
(Diagnostic Code 5260), or extension limited to 20 degrees or 
more (Diagnostic Code 5261).  See VA treatment records; March 
2002 VA C&P examination reports (range of motion from 0 to 
120 and 0 to 145 degrees).  Nor does the evidence of record 
support the assignment of a rating in excess of 20 percent 
for the veteran's left knee disability as of May 1, 2007.  
Though the veteran reported left knee giving way, 
instability, pain, stiffness, weakness and inflammation, he 
denied episodes of dislocation, subluxation, or locking and 
he still does not demonstrate the requisite limitation of 
motion in this knee.  See May 2007 VA C&P examination report 
(active and passive range of motion from 0 to 110 degrees).  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
acknowledges the veteran's report of a 75 percent impairment 
of function during a left knee flare up.  See May 2007 VA C&P 
examination report.  The veteran did not exhibit additional 
limitation of motion on repetitive use of his left knee, 
however, and the Board finds that the assignment of a 20 
percent rating contemplates the functional loss exhibited in 
his left knee.  As such, a rating in excess of 20 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2002 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate his claims for 
service connection for tension headaches, degenerative 
changes of the right ankle, and patellofemoral chondromalacia 
of the bilateral knees, and of his and VA's respective duties 
in obtaining evidence.  He was also asked to provide evidence 
in support of his claims, which would include that in his 
possession.  See February 2002 letter.  

The Board acknowledges that the veteran was not provided pre-
adjudicatory notice concerning his claims for service 
connection for onychomycosis of the bilateral feet, bilateral 
calluses of the 5th toes, and puntate keratosis of the 
bilateral hands.  The requisite notice was sent to the 
veteran, however, in an October 2006 letter.  Although this 
letter was not sent before the initial adjudication, this 
error was not prejudicial to the veteran because the February 
2002 letter previously provided him with the general notice 
of how to substantiate a claim for service connection, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and he has been 
given ample time to respond.  Additionally, the claims were 
readjudicated in the July 2007 supplemental statement of the 
case.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to claims for increased rating, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven."  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  When service connection has 
been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer 
applicable.

Accordingly, the duty to notify has been fulfilled as to 
these claims.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical and VA treatment records 
were obtained and he was afforded appropriate VA examinations 
in connection with his claims.  Remand for a medical opinion 
regarding the claims for service connection is not warranted 
because, as discussed above, the veteran's statements 
concerning the onset of these condition during service are 
not credible.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for onychomycosis of the bilateral feet is 
denied.

Service connection for bilateral calluses of the 5th toes is 
denied.  

Service connection for puntate keratosis of the bilateral 
hands is denied.

An initial compensable rating for service-connected tension 
headaches is denied.  

A disability rating of 20 percent, and no higher, for 
service-connected degenerative changes of the right ankle is 
granted prior to May 1, 2007.  

A disability rating in excess of 20 percent for service-
connected degenerative changes of the right ankle is denied 
as of May 1, 2007.  

A disability rating of 20 percent, and no higher, for 
service-connected left knee DJD with meniscal tear is granted 
prior to May 1, 2007.  

A disability rating in excess of 20 percent for service-
connected left knee DJD with meniscal tear is denied as of 
May 1, 2007.  

An initial compensable rating for service-connected right 
knee patellofemoral syndrome is denied prior to May 1, 2007.  

A disability rating in excess of 10 percent for service-
connected right knee patellofemoral syndrome is denied as of 
May 1, 2007.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


